PER CURIAM.
Decree of surrogate’s court affirmed, without costs to either party. Held, that under the will of Anthony Blake, deceased, the petitioner is entitled to receive during her natural life the income from the trust fund of $4,000 set apart for her support, and such part of such principal sum as may be needful therefor, considering all the circumstances and without reference to what income she may receive from her individual property or from other sources. Held, further, that under the evidence in this proceeding it cannot be said that the surrogate’s^ court did not properly exercise its discretion in fixing the amount to be paid annually to the appellant. In case of any material change in the circumstances of the parties, they are at liberty to apply to the surrogate’s court for a modification of the decree. All concur.